DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Claim 11, which is dependent on claim 1, refers to the second high density polyethylene. However, there is lack of antecedent basis for that limitation since claim 1 is silent with respect to second high density polyethylene.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-8, 12, 14-15, 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cooper et al (US 5,916,926).

5.  As to instant claims 1 and 12, Cooper et al discloses a process for producing foamed products and foamed articles produced by the process, the process comprising:
1) subjecting an untreated high density polyethylene (HDPE) to peroxide modification, wherein the peroxide is having a half-life temperature at 0.1 hours greater than 130ºC, specifically dicumyl peroxide (col. 2, lines 40-58, as to instant claims 4, 5); wherein the treatment is maintained for a time sufficient to attain the required melt viscosity (col. 4, lines 54-65) to produce the modified HDPE;
2) mixing the modified HDPE with a blowing agent such as butane, pentane, toluene or dichloroethane (col. 5, lines 5-20, as to instant claim 7);
3) foaming the composition (col. 5, lines 5-10), wherein the produced foamed articles are having density reduction of over 60% (col. 5, lines 10-31; col. 8, lines 1-4).


6.  The HDPE is produced in the presence of metallocene catalysts (col. 1, lines 60-65).
The foamed articles are used for making tubing (col. 5, lines 36-40).

7.  As to instant claim 2, the foamed articles are having densities of 0.01-0.8 g/cc (col. 5, lines 39-40).
8.  As to instant claim 3, the foam has closed cell structure (col. 5, lines 13-14).
9.  As to instant claims 6, 20, the blowing agent is used in amount of 0.1-5 moles/kg (col. 5, lines 20-21). Given the blowing agent is butane (MW 58 g/mole), the used amunt will be 5.8-290 g butane/1000g, or about 0.58-29%wt.
10.  As to instant claim 21, the modified HDPE is mixed with a blowing agent such as butane, pentane, toluene or dichloroethane (col. 5, lines 5-20).

11. Though Cooper et al recites the modified polyethylene having density of more than 0.940 g/cc, specifically exemplified density of 0.952 g/cc (col. 5, lines 50-55), but does not explicitly recite the density of the unmodified polyethylene, since the process of peroxide modification alters melt strength and melt viscosity of the polyethylene, as cited by Cooper et al (col. 2, lines 20-22), therefore, the density of the polyethylene used in the modification process will inherently, or alternatively would be reasonably be Cooper et al recites density reduction being more than 60%, but does not explicitly recite said density reduction being 70% or more, and does not recite viscosity at 100 rad/sec of the modified HDPE, as required by claims 8 and 15, since the process of Cooper et al is essentially the same as that claimed in instant invention, i.e. comprises the same components used in the same amounts as claimed and used in instant invention, wherein the unmodified polyethylene is a high density polyethylene and the modified polyethylene is having density of as high as 0.952 g/cc, therefore, articles produced by the process of Cooper et al will inherently comprise the same properties as those claimed in instant invention, including density reduction and viscosity at 100 rad/sec as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the process and compositions  of Cooper et al, since the process and compositions of Cooper et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.

12. In the alternative, since the composition and the process of Cooper et al are substantially the same as claimed and disclosed in instant invention, having all ranges Cooper et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including melt viscosity at 100 rad/sec and density reduction, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Further, based on the teachings of Cooper et al that the percent reduction of the density and cell structure in the foamed articles are dependent on the type and amount of used blowing agent (col. 5, lines 5-30), and the melt viscosity depends on the specific level of peroxide modification of the polyethylene (col. 2, lines 22-60), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific properties of the un-modified HDPE, the specific level of peroxide modification of HDPE, and further the specific type and amount of used blowing agent, so to produce the modified HDPE In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claims 1-12, 14-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US 5,916,926) in view of Baann et al (US 2006/0241256).

15. The discussion with respect to Cooper et al (US 5,916,926) set forth in paragraphs 4-13 above, is incorporated here by reference.
Cooper et al does not explicitly recite the unmodified polyethylene having density of at least 0.930 g/cc and comprising a first and a second high density polyethylenes, the first high density polyethylene having a melt index I2 which is at least 10 times the melt index I2 of the second high density polyethylene, and the density of the second high density polyethylene is at least 3% lower than the density of the first high density polyethylene, and the modified polyethylene having MWD of more than 5,
Baann et al discloses a polyethylene composition having density of 0.935-0.965 g/cc (as to instant claims 1, 14); MWD of 2.5-20, preferably 5-8 ([0040]); I2 of 0.1-10 g/10 min (Abstract, [0006]), produced in the presence of a metallocene catalyst ([0022]) and comprising:
A) a relatively lower molecular weight ethylene polymer having density of 0.939-0.975 g/cc and I2 of 0.6-800 g/10 min, preferably 20-300 g/10 min ([0033]) and 
B) a relatively higher molecular weight ethylene polymer having density of 0.900-0.940 g/cc and I2 of at least 0.45 g/10 min or 0.45-0.6 g/10 min ([0017], [0034]),
wherein the composition is used for making tubing ([0036]).

17. Given the polyethylene composition of Baann et al comprises a lower molecular weight polyethylene having density of 0.975 g/cc and I2 of 20 g/10 min and the higher molecular weight polyethylene having density of 0.930 g/cc and I2 of 0.6 g/10 min, therefore, the density of the higher molecular weight polyethylene is more than 3% lower than the density of the lower molecular weight polyethylene and I2 of the lower molecular weight polyethylene is more than 10 times higher than the I2 of the higher molecular weight polyethylene, as required by instant claims 10-11, 17.
Baann et al is a high density polyethylene composition, produced in the presence of a metallocene catalyst, as required by Cooper et al, and is used for making tubing, as that of Cooper et al, therefore, based on the combined teachings of Cooper et al and Baann et al, it would have been obvious to a one of ordinary skill in the art to use, at least partially, or obvious to try to use the high density polyethylene composition of Baann et al as the polyethylene used for peroxide modification and foaming in the process of  Cooper et al, since it would have been obvious to choose material based on its suitability.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

19. Since the high density polyethylene used for peroxide modification in the process of Cooper et al in view of Baann et al is having MWD of as high as 20 (Abstract of Baann et al), therefore, MWD of the modified polyethylene produced by peroxide modification of Cooper et al and Baann et al will intrinsically and necessarily have, or would be reasonably expected to have a broad MWD, such as higher than 5, as well (as to instant claims 9 and 16). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. Since the composition and the process of Cooper et al in view of Baann et al are substantially the same as claimed and disclosed in instant invention, having all ranges of the amounts of the components, process conditions and of the specific properties of the components used in the process overlapping with those as claimed in instant invention, therefore, the produced modified HDPE and the produced foamed articles of Cooper et al in view of Baann et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including melt viscosity at 100 rad/sec and at 0.1 rad/s and density reduction, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21. Further, based on the teachings of Cooper et al in view of Baann et al that the percent reduction of the density and cell structure in the foamed articles are dependent on the type and amount of used blowing agent (col. 5, lines 5-30 of Cooper et al), and Cooper et al), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific properties of the un-modified HDPE, the specific level of peroxide modification of HDPE, and further the specific type and amount of used blowing agent in the process of Cooper et al in view of Baann et al, so to produce the modified HDPE having a desired melt viscosity at 100 rad/sec and at 0.1 rad/s, and the final foamed articles having a desired degree of density reduction, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0161526 and US 2011/0174413 are related to processes for modification of polyethylene resins.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764